DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 03/10/2022 is acknowledged.
3.	Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.
Claim Interpretation
4.	Claims 1-15 are drawn to an apparatus.  In claim 5, claim 9, 12, the applicants recited “wherein films formed on the substrate on which the etching process is performed are titanium nitride and tungsten” (emphasis added).  It is noted that the substrate having titanium nitride and tungsten films are NOT part of the apparatus.  The substrate having titanium nitride and tungsten films are material worked upon the apparatus.  According to the MPEP 2115, 
“MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).” (emphasis added).  Therefore, the examiner interprets the inclusion of material or article worked upon (i.e. titanium nitride and tungsten) does not impact patentability to the apparatus claims.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14, the phrase “a ratio between the sulfuric acid and pure water ranges from 1:1 to 20:1” is indefinite because it is unclear from the claim what is the basis (i.e. volume ratio, mass ratio, mole ratio, etc.) for the ratio between the sulfuric acid and pure water.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-4, 6-8, 10-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siefering et al. (US 2007/0257011 A1).
As to claim 1, Siefering discloses a substrate processing apparatus, comprising:
A temperature (132) configured to detect a temperature of a substrate on which a processing liquid is discharged (See Fig 1, paragraph 0062);
A calculation unit (i.e. microprocessor and memory) configured to calculate, by using a given calculation formula, an etching amount of the substrate based on the temperature detected by the temperature detector (paragraph 0046-0054, 0058, 0073, Fig 1);
an executive unit configured to perform an etching processing on the substrate by the processing liquid by on the etching amount (Fig 1, paragraph 0062-0076).
As to claim 2, Siefering disclose the given formula is a formula of exponential function of the temperature and a processing time of the etching process (See paragraph 0047-0051, 0054, 0073).  
As to claims 3, 7, Siefering disclose the temperature detector (132) detects a surface temperature of the substrate (See Fig 1, paragraph 0062; 0070; Note the temperature of the substrate is equal to the treatment bath because the substrate is immersed in the treatment bath).
As to claims 4, 8 and 11 Seifering discloses the execution unit stops a discharge of the processing liquid when the etching amount reaches a given value (paragraph 0074, Seifering’s claim 1).
	As to claim 6, 10, 13, Seifering discloses the processing liquid is dilute sulfuric acid prepared by diluting sulfuric acid with pure water (104) (paragraph 0032, 0043, 0055, 0059, 0074, 0077, Fig 1).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 5, 9, 12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Siefering et al. (US 2007/0257011 A1)or, in the alternative, under 35 U.S.C. 103 as obvious over Siefering et al. (Us 2007/0257011 A1) in view of Kouno et al. (US 2019/0301026 A1).
As to claims 5, 7 and 12, it is noted that film formed on the substrate are titanium nitride and tungsten film are NOT part of the apparatus.  The substrate having titanium nitride and tungsten are material worked upon the apparatus.  The inclusion of material or article worked upon (i.e. titanium nitride and tungsten) does not impact patentability to the apparatus claims (See claim Interpretations above for further detail).  
In the alternative, with respect to claims 5, 7 and 12, Siefering fails to disclose wherein films formed on the substrate on which the etching processing is performed are titanium nitride and tungsten.  However, Siefering clearly teaches films are formed on the substrate on which the etching process is performed.  Kouno teaches wherein films formed on the substrate on which the etching processing is performed are titanium nitride and tungsten (abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Siefering in view of Kouno by having films formed on the substrate on which the etching processing is performed are titanium nitride and tungsten because the etching bath of Siefering is capable of removing etching titanium nitride and tungsten on the substrate.

12.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Siefering et al. (US 2007/0257011 A1) as applied to claims 1-4, 6-8, 10-11, 13 above, and further in view of Kouno et al. (US 2019/0301026 A1).
As to claim 14, Siefering fails to disclose the processing liquid has a concentration in which the ratio between the sulfuric acid and the pure water ranges from 1:1 to 20:1.  Kouno teaches the processing liquid comprises between 2 and 80 wt% of water, preferable between 5 and 70 wt% of water (See paragraph 0024-0025), and between 5 to 95 wt% of sulfuric acid, preferable between 8 wat and 40 wat% of sulfuric acid.  
When 5 wt% of water and 5 wt% of sulfuric acid is used, then the ratio between the sulfuric acid and pure water is 1:1 (5 wt% : 5 wt% = 1:1).  
When 5 wt% of water and 95 wt% of sulfuric acid is used, then the ratio between the sulfuric acid and pure water is 19:1 (95 wt% : 5 wt% = 19:1).  
In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Siefering in view of Kouno by perform routine experiment to obtain optimal concentration of sulfuric acid and pure water because it has been held that determination of workable range is not considered inventive.
	As to claim 15, Siefering fails to disclose or suggest the process liquid has a temperature equal to or higher than 50 °C and equal to or lower than boiling point of the processing liquid.  However, Siefering clearly teaches to control and measure the temperature of the processing liquid in order to control the etching rate (paragraph 0047-0053, 0068-0075).  Kouno teaches process liquid has a temperature equal to or higher than 50 °C including example temperature at 70 °C (paragraph 0049, Table 1).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal processing liquid temperature because it has been held that determination of workable range is not considered inventive.

Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713